Citation Nr: 0114047	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  95-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for glaucoma with 
cataracts.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran had verified active service from January 1955 to 
April 1960 and from January 20 to August 5, 1991.  He also 
had numerous periods of active duty for training and inactive 
duty training throughout his service in the Reserves, from 
which he retired in May 1992.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, for additional development.  Following 
the requested development, the RO continued its denial of the 
claimed benefits.  The veteran and his spouse gave sworn 
testimony before the undersigned Board member in Washington, 
D.C., in March 1998 and again in January 2001.  Transcripts 
of those hearings are of record.  The matter is now before 
the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Diabetes mellitus and glaucoma with cataracts were not 
present during the veteran's first period of active service 
or until many years thereafter, and they are not shown to be 
related to that period of service.  

3.  Diabetes mellitus and glaucoma with cataracts were not 
acquired during any period of active duty for training.  

4.  Glaucoma in the left eye clearly and unmistakably 
preexisted the veteran's second period of active service and 
did not undergo pathological advancement therein.  

5.  Diabetes mellitus and glaucoma in the right eye clearly 
and unmistakably preexisted the veteran's second period of 
active service and did not undergo pathological advancement 
therein.  Prior to August 1992, the veteran's diabetes 
mellitus was controlled by diet only.  

6.  The preexisting diabetes mellitus underwent an increase 
in severity beyond the natural progress of the disease during 
the first year following his second period of active duty, as 
evidenced by a marked deterioration prior to August 1992 of 
his right eye condition related to diabetic retinopathy and 
the veteran's need prior to August 1992 to use oral diabetic 
medication.  He also developed a cataract in the right eye as 
a complication of his right eye problems associated with his 
diabetes.  


CONCLUSIONS OF LAW

1.  Service connection for glaucoma of the left eye with 
cataract is not warranted.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 1153 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2000).  

2.  Service connection for diabetes mellitus and glaucoma of 
the right eye with cataract is warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Because of the complexity of this case, the facts have been 
set out below in considerable detail.  

The service medical records for the veteran's first period of 
active duty are negative for complaints or findings of 
diabetes, glaucoma or cataracts.  His uncorrected distant 
visual acuity was 20/20, bilaterally, when examined for 
enlistment in January 1955.  He was noted to be colorblind.  
His uncorrected distant visual acuity was 20/50, bilaterally, 
when examined for separation in November 1957.  The report of 
separation examination in April 1960 indicates that the 
veteran had been wearing glasses for defective vision since 
1958; his uncorrected distant visual acuity was 20/40 on the 
right and 20/25 on the left.  However, it was not until 1979 
that glaucoma was suspected or clinically identified.  

On a history elicited in conjunction with a re-enlistment 
examination in December 1968, it was reported that the 
veteran had glycosuria on a physical examination for 
insurance but that in April 1968, a three-hour glucose 
tolerance test (GTT) at the Brockton Hospital in 
Massachusetts was negative.  A urinalysis was reportedly 
negative for sugar in December 1968.  

The record shows that the veteran had problems with weight 
control beginning in about 1974.  On a periodic examination 
for the Ready Reserve in November 1974, defective distant and 
near vision in both eyes was noted.  His uncorrected distant 
visual acuity was 20/30 in the right eye and 20/25 in the 
left eye.  The veteran failed the color vision test.  A 
urinalysis was negative.  

However, on a periodic examination for the Reserves in July 
1979, a urinalysis was 4+ for sugar, and it was noted that 
the veteran's mother was recently diagnosed with adult-onset 
diabetes mellitus controlled by diet.  Elevated blood sugar 
controlled by diet was noted.  His uncorrected distant visual 
acuity was 20/30 on the right, and 20/25 on the left, 
correctable to 20/20, bilaterally.  Arcus senilis was noted, 
bilaterally.  Elevated intraocular pressures were also noted, 
bilaterally.  An ophthalmology consultation was requested.  

The record shows that when the veteran was seen at a service 
optometry clinic in July 1979, applanation tonometry (TA) was 
20 in the right eye and 32 in the left eye.  Glaucoma was 
suspected.  On ophthalmologic evaluation on July 26, 1979, 
intraocular pressures were 24 on the right and 28 on the 
left.  A six-week trial of Epifrin was started.  When the 
veteran was seen in the eye clinic in September 1979, his 
intraocular pressure was 19 in each eye; in early October 
1979, his intraocular pressures were 23 on the right and 25 
on the left.  Although the veteran was to be followed 
periodically, his specific treatment was discontinued.  

In a letter dated in July 1980, David L. Singer, M.D., stated 
that the veteran had been diagnosed with diabetes in July 
1979 and that the diagnosis had been based on a routine blood 
sugar finding.  However, the diagnosis was amply confirmed, 
Dr. Singer said, by a series of elevated fasting and 2-hour 
postprandial blood sugars.  The veteran was managed on diet 
alone.  Dr. Singer reported that when the veteran was seen 
earlier that month, the optic fundi revealed no lesions of 
diabetic retinopathy or any other vascular or background 
lesions.  A fasting urine at that time was negative for 
glucose and albumin.  Dr. Singer summarized his findings by 
stating that the veteran had mild diabetes mellitus and that 
his recent blood sugar reflected adequate control.  His 
examination was negative for any complications of diabetes.  

On a periodic examination for the Reserves in August 1983, 
however, the veteran's urine was 4+ for sugar, and his blood 
sugar was elevated.  His uncorrected distant vision, however, 
was 20/30 on the right and 20/ 25 on the left, correctable to 
20/20, bilaterally.  His intraocular tensions were said to be 
normal.  Diabetes mellitus was noted, which was felt to be 
controlled by diet and to be without complications.  

Of record is a letter dated in February 1989 from A. J. 
Fraioli, M.D., a private ophthalmologist, who reported that 
he had recently examined the veteran.  He said that the 
veteran told him that he had lost vision in his left eye over 
the previous year or so and currently could not even see 
light in that eye.  His ocular history was described as quite 
benign, with an apparent episode of glaucoma in the left eye 
in 1980 that resolved with use of drops.  Dr. Fraioli 
described the veteran as a borderline diabetic who had never 
been told that he had diabetic retinopathy.  He did not 
require insulin or anti-glycemic medications.  His diabetes 
was to be controlled by weight.  He was on no medications.  
His visual acuity was 20/25+ in the right eye and no light 
perception in the left eye.  His intraocular pressure 
measurements were ironically abnormal in the right eye with a 
pressure reading of 35 and normal in the left eye with a 
pressure reading of 16.  Funduscopic examination of the right 
eye showed some glaucomatous cupping of the right optic nerve 
but was otherwise normal.  The examination in the left eye 
was highly abnormal.  Dr. Fraioli summarized his findings by 
saying that the veteran was blind in the left eye and that 
the retinal examination demonstrated the presence of a 
condition that caused marked venous stasis and had also 
resulted in marked pallor and cupping of the nerve head.  He 
also had glaucoma in the right eye.  He was begun on Timoptic 
eyedrops twice a day in the right eye for glaucoma.  

Dr. Fraioli noted in a letter dated in March 1989 that the 
veteran retained nearly 20/20 vision in the right eye and no 
light perception in the left.  Intraocular pressures were 25 
millimeters of mercury in the right eye and 32 in the left.  
Funduscopic examination was unchanged from previously and 
continued to show mild glaucomatous cupping in the right eye 
and severe cupping in the left eye with associated vascular 
change.  His retinal arterioles showed arteriosclerotic 
changes in both eyes.  He asked the veteran to begin to take 
Timoptic eyedrops in both eyes, with an additional eyedrop in 
the right eye to lower pressure in that eye.  Although Dr. 
Fraioli noted that the veteran was a diabetic, he did not see 
any signs of diabetic retinopathy at that time.  

In a letter to Dr. Fraioli dated in April 1989, E. S. 
Gragoudas, M.D., an associate professor of ophthalmology at 
the Harvard Medical School, said that his examination of the 
veteran showed visual acuity of 20/30 on the right and no 
light perception on the left.  Applanation tensions were 14 
in the right eye and 46 in the left eye.  While a slit lamp 
examination revealed no significant rubeosis, gonioscopy 
revealed a closed angle with some neovascularization present.  
Examination of the fundus in the left eye showed multiple 
scattered hemorrhages and tortuous veins.  It was felt that 
this most likely represented central retinal vein occlusion 
with anterior segment neovascularization and neovascular 
glaucoma.  Panretinal photocoagulation was attempted in order 
to decrease the intraocular pressure.  

Dr. Fraioli's progress notes indicate that the veteran 
underwent laser treatment of the left eye in April 1989 that 
was ineffective.  

The veteran underwent a periodic examination for the Reserves 
in December 1989.  His urine was 2+ for sugar, his fasting 
glucose was 212 mg/dl (reference range:  70-110), and a long 
history of diabetes treated by diet was noted.  The veteran 
was said to exhibit arcus senilis in the right eye and an 
irregular pupil and media opacity in the left eye.  Laser 
scars were noted.  However, his corrected distant visual 
acuity was said to be 20/20, bilaterally, and his color 
vision was reported as normal.  In a letter dated in February 
1990, William M. Kettyle, M.D., the veteran's treating 
internist, who examined him for the Reserves the previous 
December, noted that the veteran's blood sugar was 
significantly elevated when recently tested.  

Service medical records for the veteran's second period of 
active service, if extant, are not of record.  The veteran 
maintains that he was never given a separation examination 
for his second period of active duty. A private clinical note 
dated May 9, 1991, indicates that the veteran was just back 
from the Gulf after two months.  (His DD-214 for this period 
does not indicate any foreign or sea service.)  He had 
uncorrected distant visual acuity in the right eye of 20/25-, 
and a slit lamp examination of that eye was essentially 
unremarkable.  (This appears to have been the last note 
recorded while the veteran was on active duty and seems to be 
one of a series of notes recorded by Dr. Fraioli, although 
this is unclear.)  

In a letter to J. F. Rizzo III, M.D., dated December 30, 
1991, Dr. Fraioli reported that when he had first seen the 
veteran in February 1989, he found him to have glaucoma in 
his good right eye with a pressure of 35, early cupping, and 
a field loss in the right eye.  Dr. Fraioli said that he had 
seen the veteran on an emergency basis on December 30, 1991, 
complaining of three episodes of transient loss of vision in 
his good right eye.  He described the loss as patchy whiteout 
of his visual field with ability to see vaguely through the 
whiteout patches.  His vision in the right eye was 20/25; he 
had no light perception in the left eye.  On slit lamp 
examination, the anterior segment of the right eye was 
normal, but the left eye showed a "fairly significant" 
cataract and the pupil was mydriatic and unresponsive.  His 
intraocular pressure were 18 in the right eye and 54 in the 
left.  A dilated fundus examination of the right eye seemed 
to show that his retinal veins were slightly dilated and the 
arterioles slightly arteriosclerotic.  Dr. Fraioli was 
concerned that the veteran was now demonstrating some of the 
same circulation deficits in the right eye that had led to a 
central retinal vein occlusion in his left eye, which had 
left that eye blind.  He therefore referred the veteran to 
Dr. Rizzo, a neurologic-ophthalmologist for further 
evaluation.  

On a private neuro-ophthalmic examination in January 1992, 
the veteran complained that the vision in his right eye would 
become white, like a puzzle.  It was reported that the 
appellant experienced sudden, complete loss of vision in the 
left eye in 1989.  Dr. Rizzo, an assistant professor of 
ophthalmology at the Harvard Medical School, indicated in a 
"Formulation" at that time that the veteran was now 
experiencing episodic visual loss in the right eye.  Although 
his symptoms sounded migrainous, it was noted that the 
veteran had a significant and complicated ophthalmic history, 
including no light perception in the left eye, which was felt 
to be due to central retinal vein occlusion (CRVO) followed 
by hemorrhagic glaucoma.  Dr. Rizzo said that the veteran 
also had chronic open angle glaucoma on the right and had 
lost a quadrant of vision on this account.  Following an 
examination, the diagnostic impressions were chronic open 
angle glaucoma of both eyes, with early vein occlusion in the 
right eye; and no light perception secondary to central 
retinal vein occlusion and neovascular glaucoma in the left 
eye.  

A fluorescein angiogram performed by E. Ebert, M.D., in 
January 1992 was interpreted as showing sparse punctate 
intraretinal hemorrhages in the right eye, and an apparent 
delay in retinal arterial filling time and retinal 
circulation time in the right eye.  

In a letter dated April 7, 1992, Dr. Rizzo said that a 
fluorescein angiogram of the right eye demonstrated marked 
delay in retinal arterial filling and in retinal circulation 
time.  Dr. Rizzo noted that the veteran had elevated 
cholesterol and triglycerides.  The findings were felt to be 
consistent with an early venous occlusive process, especially 
given the mild degree of scattered dot hemorrhages in the 
mid-periphery.  

In a letter dated April 30, 1992, Dr. Rizzo stated that the 
veteran had been asymptomatic until that morning, when he 
experienced a 30-minute episode of bright vision in the right 
eye and the appearance of a "puzzle".  This episode was 
reportedly identical to those he had previously experienced.  
He did not have any associated symptoms.  Visual acuity in 
the right eye was 16/13.  Dr. Rizzo reported that he had 
informed the veteran that the clinical process might be 
multifactorial; partial venous obstruction aggravated by such 
factors as elevated fats in his blood, borderline diabetes, 
and local vascular disease.  

The record shows that on July 22, 1992, the veteran underwent 
a fluorescein angiogram of the right eye performed by 
Maryanna Destro, M.D.  Dr. Destro reported that the veteran 
gave a history of recurrent episodes of blotchy vision in his 
right eye since February.  He stated that these usually 
cleared within 30 minutes but that on July 19, 1992, he had 
another episode.  He said that this one "did not clear."  
His history, Dr. Destro said, was significant for blindness 
in the left eye secondary to neovascular glaucoma and 
presumed central retinal vein occlusion.  He also had a 
history of adult-onset diabetes mellitus and open-angle 
glaucoma in the right eye.  His corrected visual acuity on 
the right was 20/40, with no light perception on the left.  
Dr. Destro's impression following the angiogram was that the 
findings were consistent with elements of incomplete central 
retinal vein occlusion, as well as elements of incomplete 
central retinal artery occlusion and background diabetic 
retinopathy, all suggestive of circulatory compromise in the 
right eye.  There was, however, no evidence of capillary drop 
out, macular edema, or neovascularization.  

In a letter to Dr. Destro dated August 7, 1992, Dr. Rizzo 
reported that the veteran said that his general medical 
condition had been closely monitored and that recently he had 
been placed on a pill for his diabetes.  Three weeks 
previously, he experienced a change in the vision in his 
right eye.  His symptoms were different from those previously 
experienced.  He noticed that his vision was dark out of the 
right eye after awakening; there was still a "puzzle-like" 
experience to his vision.  He believed that his vision had 
gotten a little better in the previous week, although he was 
using a magnifying glass to read, which was not previously 
the case.  The veteran's visual acuity in the right eye was 
20/20-, with no light perception in the left eye.  His 
Snellen acuity was said to have nearly returned to his 
baseline.  He did not have any obvious deficit on a visual 
field test.  Although there was significant vascular 
compromise to the right eye, his vision still remained 
relatively good.  He was still experiencing some unusual 
phenomena that might be related to borderline retinal 
ischemia.  

A fluorescein angiogram performed by Dr. Destro on December 
2, 1992, resulted in an impression of incomplete central 
retinal vein occlusion in the right eye with associated 
delayed retinal arteriolar filling and nonproliferative 
diabetic retinopathy.  The veteran's visual acuity on the day 
of the procedure was 20/200- in the right eye.  

In a letter to Dr. Destro dated December 7, 1992, J. S. 
Duker, M.D., an associate professor in the Department of 
Ophthalmology at the Tufts University School of Medicine, 
said that he had examined the veteran on December 4, 1992, 
when the veteran reported that his vision had been worse for 
the previous three weeks.  On examination, he was 20/160 in 
the right eye and no light perception in the left eye.  
Intraocular pressures were 16 and 51, respectively.  
Examination of the right eye was noteworthy for a quiet 
anterior chamber.  At 3:00 o'clock, there were several 
dilated iris blood vessels at the pupillary margin that Dr. 
Duker believed were normal rather than neovascularization.  
The conjunctiva showed some adrenochrome pigment.  The left 
eye was injected with cell and flare in the anterior chamber 
and an irregular pupil.  There was a nuclear sclerotic 
cataract in the left eye.  Dilated fundus examination showed 
a hazy view in the left eye.  The retina appeared flat with 
some PRP (Panretinal photocoagulation).  Some retinal 
hemorrhages were present.  The media was clear in the right 
eye.  There was minimal disc edema.  The retinal arterioles 
appeared quite narrow with hypertensive changes worse 
superiorly than inferiorly.  Dr. Duker could see no definite 
retinal whitening indicative of arterial disease.  Prominent 
cystoid macular edema (CME) was present.  The veins were 
dilated and tortuous, and there were hemorrhages for 360 
degrees that were worse in the posterior pole.  Several 
cottonwood spots were present, but they were not prominent.  
Fluorescein angiography revealed normal arterial filling.  
The peripheral perfusion appeared intact.  There was late 
staining in the macula due to CME.  Color Doppler imaging of 
the eye showed normal arterial inflow in the ophthalmic 
artery and the central retinal artery.  The central retinal 
vein could not be observed consistent with a CRVO.  The 
velocities in the central retinal artery were slightly 
blunted consistent with high capillary pressure due to the 
CRVO.  The carotid arteries were normal bilaterally.  Dr. 
Duker characterized the case as difficult.  In a letter dated 
in November 1993, Dr. Duker said that his impression 
following his examination in December 1992 was that the 
veteran had suffered bilateral non-simultaneous central 
retinal vein obstructions resulting in total loss of vision 
in the left eye due to neovascular glaucoma.  He was felt to 
be at risk for early neovascular glaucoma in the right eye.  

In a letter to the RO in Boston in July 1993 (which is a 
duplicate of a statement dated the previous February), Dr. 
Fraioli, the veteran's primary treating ophthalmologist, 
indicated that he first saw the veteran in February 1989, 
when the veteran told him that he had experienced a total 
loss of vision in the left eye a year or so previously.  
Apparently, he had been found to have elevated intraocular 
pressure by a service physician in 1980, when he was in the 
Air Force Reserve.  He was told to use anti-glaucoma drops in 
the left eye for a few months and then was told to stop the 
drops.  It was apparently a few years later that he had total 
loss of vision in his left eye.  At the time that Dr. Fraioli 
initially saw him, he was said to be a borderline diabetic 
who was controlled by diet and was then taking no 
medications.  The veteran then had almost 20/20 vision in the 
right eye but no light perception in the left eye.  He also 
demonstrated "glaucomatous field loss," and the funduscopic 
examination in the right eye demonstrated a glaucomatous-like 
cupping of the right optic disc.  The left optic disc was 
quite pale.  The arterioles were markedly narrowed, and there 
were scattered hemorrhages throughout the retina.  Dr. 
Fraioli's feeling at the time of initial examination was that 
the veteran had probably lost his vision in the left eye from 
a central retinal vein occlusion that may not have been 
related to his glaucoma and that he also had clear glaucoma 
in the right eye that was untreated.  A CT scan of the brain 
was negative.  

Dr. Fraioli further reported that the veteran underwent 
Panretinal photocoagulation in the left eye on April 7, 1989, 
in an effort to reduce neovascularization in that eye.  
Later, Dr. Fraioli performed "cyclodestructive therapy" 
with a contact laser in the left eye in an effort to control 
the veteran's "extremely high intraocular pressure in the 
left eye."  Over the next two years, the intraocular 
pressure in the right eye remained at approximately 19 with 
no progression of his cupping or of his visual field loss.  
However, his glaucoma medication required elevation to 
maintain his pressure of 19.  The left eye remained totally 
blind throughout this period.  

In his letter of July 1993, Dr. Fraioli reported his findings 
when he saw the veteran on December 30, 1991.  This report 
has been summarized above.  

In his letter of July 1993, Dr. Fraioli further noted that in 
April and early May 1992, the veteran had another episode of 
amaurosis similar to the first.  (Amaurosis is blindness, 
especially that occurring without apparent change in the eye 
itself, as from a brain lesion.  STEDMAN'S CONCISE MEDICAL 
DICTIONARY FOR THE HEALTH PROFESSIONS 30 (3rd ed. 1997).)  
The veteran remained stable until July 21, 1992, when he 
again had episodes of transient vision loss, which were 
similar to his previous ones.  His vision on the right was 
now reduced to 20/40.  Although his intraocular pressure 
remained low at 13 in the right eye, a dilated fundus 
examination showed evidence of an apparent micro infarct in 
the macular circulation with an area of macular edema and 
several dot-blot type hemorrhages temporal to the macula.  
Dr. Fraioli said that a retina specialist (Dr. Destro) did 
testing that demonstrated elements of an incomplete central 
retinal vein occlusion, as well as suggestive elements of an 
incomplete central retinal artery occlusion.  Dr. Fraioli 
reported that the specialist emphasized to the veteran the 
need to lower his cholesterol and to aggressively control his 
diabetes.  Dr. Fraioli reported that the veteran saw Dr. 
Rizzo on August 7, 1992, who confirmed the findings of Dr. 
Fraioli and the retina specialist and again urged the veteran 
to continue with his diet to lower his cholesterol and to 
follow up with his internist to aggressively control his 
diabetes.  The veteran was also put on one aspirin a day.  

In July 1993, Dr. Fraioli said that the macular edema and 
hemorrhage in the veteran's right eye gradually spontaneously 
cleared and that by August 25, 1992, his vision had returned 
to 20/25 on the right.  The veteran felt that his reading 
vision was nearly normal.  On September 30, 1992, his vision 
was 20/25, he was reading Jaeger 2, and his intraocular 
pressure in the right eye was 17.  The macular edema had 
resolved.  When seen in November 1992, however, the veteran 
again complained of decreased vision in the right eye.  His 
vision was down to 20/70, and he also complained of some 
tingling and numb feeling in his toes.  His internist 
reportedly thought that this was due to high cholesterol and 
a circulation problem.  He was now on 5 milligrams of 
glyburide twice a day.  Dilated fundus examination at that 
time showed significant dilated veins and multiple scattered 
hemorrhages throughout his retina.  Dr. Fraioli felt that the 
veteran had the picture of an impending complete central 
retinal vein occlusion.  A repeat fluorescein angiogram 
confirmed the diagnosis and also showed some proliferative 
diabetic retinopathy.  Further evaluation by another 
specialist showed perfused central retinal vein occlusion in 
the right eye.  Various treatment options were considered.  
By December 9, 1992, the veteran's intraocular pressure had 
risen to 31, and Dr. Destro saw some very early signs of 
rubeosis in the right eye.  In December 1992, Dr. Destro 
performed Panretinal photocoagulation of the right eye on two 
occasions, but his pressure continued to rise into the 50's 
secondary to neovascular glaucoma.  The veteran was then 
referred to Dr. Bellows for filtration surgery, which he 
performed on two occasions.  Although his ocular pressure 
came under control, his visual acuity was quite poor, down to 
hand motions on the right and no light perception on the 
left.  

On a VA general medical examination in July 1993, the veteran 
reported that he had been a diet-controlled diabetic for some 
years but that he began using Micronase in September 1992.  
(Micronase is a trademark for a brand of glyburide tablets.  
PHYSICIANS' DESK REFERENCE 2465 (47th ed. 1993).)  He also 
reported that he had trouble with glaucoma dating back to 
1979 and that he lost sight in his left eye in 1989 and in 
his right eye after Desert Storm.  The diagnoses were early 
signs of diastolic hypertension and history of diabetes 
mellitus on Micronase.  

On VA eye examination in July 1993, the veteran had light 
perception only in the right eye and no light perception in 
the left eye.  His vision loss was said to be due to vascular 
obstruction and glaucoma.  The pertinent diagnoses were 
vision loss secondary to systemic complications associated 
with diabetes, and glaucoma associated with complications 
arising from diabetes.  Cataracts, 2+ on the right and 3+ on 
the left, were also diagnosed.  

In a letter dated December 2, 1993, Drs. Fraioli and Destro 
stated that the veteran had lost all useful vision in both 
eyes over the previous several years.  They said that the 
veteran was a diabetic and that his visual loss was caused by 
neovascular glaucoma that was due to very poor retinal 
circulation which, at least in part, was related to his 
diabetes.  They reported that the sequence of events was that 
the veteran lost vision in his left eye in 1989 from a 
central retinal vein occlusion that subsequently caused 
neovascular glaucoma.  However, his vision in the right eye 
was lost much more gradually.  When seen in 1989, he already 
had glaucoma with visual field loss but retained excellent 
vision.  Despite his glaucoma remaining under good control 
with medications, his retinal circulation in the right eye 
inevitably became impaired.  Ultimately, the retinal 
circulation became so impaired that the retina became highly 
hypoxic.  It was the hypoxia, the physicians said, that gave 
rise to rubeosis-irides and secondary neovascular glaucoma, 
despite filtration surgery and low intraocular pressure.  
They stated that the veteran continued to suffer 
deterioration in his vision because of the extremely poor 
circulation to the retina, which was at least partly due to 
his diabetes.  Hypertension and arteriosclerosis were felt to 
be other factors that contributed to the poor retinal 
circulation.  These problems, the physicians stated, were 
active medical problems throughout the last several years, 
even during the period when he served on active duty during 
the Gulf War.  The physicians were of the opinion that the 
veteran was entitled to disability benefits, "as his 
blindness was caused by medical conditions, namely diabetes 
and other circulatory disturbances which ultimately resulted 
in a hypoxic retina and a secondary neovascular glaucoma."  

In a letter dated December 7, 1993, A. R. Bellows, M.D., a 
private ophthalmic surgeon, said that when the veteran was 
referred to him by Dr. Fraioli in December 1992, he had lost 
all of his vision in the left eye due to neovascular glaucoma 
"and associated with his diabetic retinopathy."  In his 
right eye, he had extensive neovascular changes in the angle 
and very high intraocular pressures associated with diabetic 
retinopathy, as well as his very poor circulation to the 
posterior segment of the right eye.  Dr. Bellows reported 
that the veteran had a filtering operation that failed very 
rapidly.  He then underwent a Molteno implant, which had 
controlled his intraocular pressure since then.  However, he 
had developed recurrent vitreous hemorrhage and a very dense 
cataract.  Dr. Bellows said that the veteran had an advanced 
form of a blinding disease that was related to his diabetic 
changes.  He also had very poor circulation to the eye that 
exacerbated his current problems.  

In response to the Board's April 1998 remand, medical 
opinions were sought regarding the etiology and course of the 
veteran's diabetes and glaucoma.  VA examinations in July 
1998 resulted in diagnoses of history of a central retinal 
vein occlusion of the left eye in 1989 that led to 
neovascular glaucoma and loss of vision in that eye; and 
proliferative diabetic retinopathy that led to probable 
neovascular glaucoma in the right eye that ended with loss of 
vision in the right eye in 1992.  The endocrinology examiner 
was of the opinion that the disease process leading to the 
veteran's loss of vision in 1992 began in the late 1980's and 
early 1990's.  The examiner was of the opinion that the 
veteran's visual problems were related to his diabetes and 
that this subsequently left him essentially blind in both 
eyes.  The ophthalmologic examiner stated that the process 
definitely began prior to January 1991.  He was also of the 
opinion that the onset for the right eye most likely was in 
the late 1980's and early 1990's, until he finally lost his 
vision in 1992.  He also attributed the veteran's loss of 
vision to diabetes.  

In December 1998, a VA physician who is a board certified 
endocrinologist rendered an opinion in this case.  He 
indicated that he had reviewed the record.  The examiner 
noted that when the veteran was admitted to a private 
infirmary for surgery to the right eye, his visual acuity was 
20/300 on the right.  The examiner further noted that the 
record indicated that by February 1993, the veteran had had 
type 2 diabetes mellitus for 20 years, controlled for most of 
that time on diet alone and that he was begun on glyburide 
two times a day in 1991.  The record at that time further 
showed that the veteran had symptoms suggestive of sensory 
peripheral neuropathy without evidence of nephropathy; severe 
neovascular glaucoma and progressive bilateral proliferative 
retinopathy; but no macrovascular disease.  The examiner said 
that no records were available after 1993.  The examiner 
stated that prior to January 1991, the veteran's diabetes 
mellitus had been considered mild and was managed with diet 
only.  He began the sulfonylurea glyburide in 1991 
"presumably because of deteriorating glucose control."  The 
examiner noted that he had gone blind in the left eye in 1989 
from neovascular glaucoma and central retinal vein occlusion.  
The examiner said that he also had evidence of glaucoma in 
the right eye but that his vision on the right "did not fail 
until 1992 related to proliferative retinopathy on the R."  
The examiner stated that the neovascular glaucoma with 
blindness in the left eye occurred in 1989 and was a 
microvascular complication of diabetes mellitus.  The 
examiner was further of the opinion that, over the period 
from January 1991 to May 1992, there was "marked 
deterioration" in the vision in the veteran's remaining good 
eye "related to progressive diabetic retinopathy."  The 
examiner stated that the natural progress of diabetic 
retinopathy was highly variable but that the case history in 
this case was "entirely compatible with the natural history 
of progressive proliferative diabetic retinopathy."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 90 days or 
more during a period of war and diabetes mellitus becomes 
manifest to a degree of 10 percent within a year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The service 
for 90 days must be continuous active service.  38 C.F.R. 
§ 3.307(a)(1); see Robinson v. Brown, 9 Vet. App. 398, 400 
(1996).  

As indicated above, the service medical records for the 
veteran's first period of active duty are negative for 
complaints or findings of diabetes, glaucoma or cataracts.  
Although testimony was given in January 2001 to the effect 
that the veteran sustained a shrapnel injury of the left eye 
while serving in Vietnam in about 1960, the service medical 
records are negative for any showing of such an injury.  His 
uncorrected distant visual acuity was actually better on the 
left that on the right when he was examined for separation in 
April 1960; his uncorrected distant visual acuity at that 
time was 20/40 on the right and 20/25 on the left.  
Significant problems with visual acuity on the left are not 
shown until many years later.  

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 
3.303.  Although the record demonstrates that the veteran 
performed many periods of active duty for training over the 
years, there is no showing that the veteran acquired his 
diabetes or glaucoma with cataracts during any such period of 
active duty for training.  

The veteran also testified in January 2001 that he might have 
sustained shrapnel injury of the left eye in 1964 or 1966.  
Although the record indicates that the veteran performed 
active duty for training in both of those years, there is no 
evidence that he sustained any shrapnel injury of the left 
eye during those periods of duty.  When he was initially seen 
by Dr. Fraioli in February 1989, a history of shrapnel injury 
of the left eye was not mentioned; indeed, Dr. Fraioli 
reported that "[h]is ocular history was quite benign."  

Although the veteran testified in January 2001 that he lost 
his sight completely in the left eye during one of his active 
duty for training periods, more contemporaneous evidence 
shows that the loss of sight was more gradual.  Dr. Fraioli 
reported in February 1989 that the veteran told him that he 
had lost vision in his left eye over the previous year or so 
and currently could not even see light in that eye.  Although 
Dr. Rizzo stated in January 1992 that the veteran had 
experienced a sudden, complete loss of vision in his left eye 
in 1989, there is no medical evidence relating the purported 
sudden loss to a period of active duty for training during 
that year.  The Board is inclined to give more weight to the 
history elicited by Dr. Fraioli in February 1989 because it 
is more contemporaneous with the events to which it relates.  

The absence of a report of examination for entrance on active 
duty for his second period of service means that the 
presumption of soundness attaches to that period of service.  
Under that presumption, a veteran who served during a period 
of war or during peacetime service after December 31, 1946, 
is presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service and was not aggravated by service will rebut 
the presumption.  38 U.S.C.A. §§ 1111, 1137.  See 38 C.F.R. 
§ 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245-46 (1994) 
(a history of preservice conditions recorded at the time of 
service entrance examination does not constitute a notation 
of such conditions but will be considered together with all 
other material evidence in determinations as to inception).  

The evidence of record overwhelmingly demonstrates that the 
veteran's diabetes mellitus and glaucoma in both eyes 
preexisted his second period of active service.  The evidence 
also establishes that the glaucoma was a diabetic 
complication that, even before January 20, 1991, had rendered 
the veteran blind in his left eye.  The evidence is clear and 
unmistakable that the glaucoma in the left eye underwent no 
meaningful pathological advancement during the veteran's 
second period of active duty or during the first year 
following that period of service.  At least two different 
ophthalmologists found in 1989 that the veteran had no light 
perception in his left eye.  The evidence thereafter is 
largely consistent with that finding.  Although a "fairly 
significant cataract" was found in the veteran's left eye on 
examination by Dr. Fraioli in December 1991, there is no 
showing that the cataract on the left was manifested during 
the second period of active duty or that its manifestation in 
the first post service year constituted pathological 
advancement of the left eye condition.  A cataract developing 
in the left eye in this case would be rated on the basis of 
impairment of vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6028.  However, as the evidence amply demonstrates glaucoma 
and the complete loss of vision in the left eye prior to the 
second period of active duty, there is no basis for a finding 
of aggravation based on the development of a cataract in that 
eye.  There is therefore no basis for service connection for 
glaucoma of the left eye due to aggravation during his second 
period of active duty or during the first year following 
separation in August 1991.  

The ocular complications resulting from the diabetes were 
much more gradual on the right, however, and do not appear to 
have resulted in a significant decrease in visual acuity 
until more than a year following the veteran's separation 
from his second period active duty in August 1991.  However, 
the VA endocrinologist who examined the record in December 
1998 was of the opinion that there had been a marked 
deterioration in the vision of the veteran's remaining good 
eye (right eye) due to progressive diabetic retinopathy 
during the period from January 1991 to May 1992.  Moreover, 
he indicated that the veteran had been placed on oral 
medication for diabetes in 1991 for what he presumed was 
deteriorating glucose control.  Since the veteran had always 
controlled his diabetes by diet, the fact that he was placed 
on medication for glucose control in 1991 was a significant 
fact suggesting an increase in severity during his second 
period of active duty.  The actual date that the veteran 
began taking oral medication for his diabetes is, however, 
unclear.  Dr. Rizzo's letter of August 7, 1992, indicates 
only that the veteran had recently been placed on a pill for 
his diabetes, while other later evidence suggests that he was 
placed on Micronase in September 1992 - more than a year 
following separation from his second period of active duty.  
The veteran himself testified in January 2001 that Dr. 
Kettyle placed him on glyburide in 1991.  

In any case, the VA endocrinologist was of the opinion that 
the natural progress of diabetic retinopathy was highly 
variable but that the case history in this case was 
"entirely compatible with the natural history of progressive 
proliferative diabetic retinopathy."  This opinion is 
problematic, insofar as it suggests that the "natural 
progress" of the disease entity was highly variable; if it 
is highly variable, "natural progress" does not appear to 
exist in the disease entity under consideration.  Still, the 
1998 opinions of the VA examiners are useful insofar as their 
reviews of the record establish that the diabetes with 
glaucoma preexisted the second period of service.  Although 
the VA endocrinologist in December 1998 suggested that the 
veteran's diabetic retinopathy underwent pathological 
advancement during the period from January 1991 to May 1992, 
the other VA examiners did not find that the veteran's 
diabetes underwent pathological advancement during the period 
of active duty from January to August 1991.  The evidence of 
record tends to show that the veteran began having a 
significant increase in his ocular symptoms on the right in 
about February 1992, about six months following his 
separation from his second period of active duty.  

This, however, does not end our inquiry.  Diabetes mellitus 
is a chronic disease under the provisions of 38 U.S.C.A. § 
1101(3).  Such a disease is subject to service connection on 
a presumptive basis under the provisions of 38 U.S.C.A. § 
1112(a).  A precedent opinion of the VA General Counsel 
issued on October 2, 1998, VAOPGCPREC 14-98, 63 Fed. Reg. 
56,705 (1998), had held that Congress did not intent to 
establish, in section 1112(a), a presumption of aggravation 
for diseases existing prior to service.  Although precedent 
opinions of the General Counsel are binding on the Board, 
38 U.S.C.A. § 7104(c) (West 1991), this precedent opinion did 
not last long.  It was expressly overruled by the United 
States Court of Appeals for the Federal Circuit in Splane v. 
West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000).  In Splane, 
the Federal Circuit held that Congress intended to include 
preexisting conditions in the presumption of inservice 
occurrence.  "Indeed," said the Court, "it is difficult to 
imagine an interpretation of section 1112(a) that would 
suggest otherwise without completely reading the words 'or 
aggravated by' out of the statute."  Id. at 1068.  The Court 
said that the legislative history cited in the General 
Counsel's opinion, "while not altogether unpersuasive, 
cannot overcome the cannons of construction that require us 
to give effect to the clear language of a statute and avoid 
rendering any portions meaningless or superfluous."  Id. at 
1068-69.  

There is for consideration in this case what constitutes 
aggravation of the preexisting diabetes.  In Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993), the United States Court 
of Appeals for Veterans Claims held that the presence of a 
ratable increase in disability at separation would be 
conclusive of an inservice increase in disability but that 
the converse would not be true; that is, the absence of a 
ratable inservice increase would not rule out a determination 
of an increase in disability.  

The veteran's claim in this case was originally filed in 
1993.  Under the provisions of the rating schedule then in 
effect, a 10 percent evaluation was warranted for mild 
diabetes mellitus that was controlled by restricted diet, 
without insulin, where there was no impairment of health or 
vigor or limitation of activity was rated 10 percent 
disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913, as in 
effect prior to June 6, 1996.  See 61 Fed. Reg. 20,440 
(1996).  A 20 percent evaluation required moderate diabetes 
mellitus that was controlled by a moderate insulin or oral 
hypoglycemic agent dosage and a restricted (maintenance) diet 
where there was no impairment of health or vigor or 
limitation of activity.  Under Diagnostic Code 7319, as in 
effect on and after June 6, 1996, a 10 percent evaluation is 
for application with diabetes mellitus manageable by 
restricted diet only.  A 20 percent evaluation is warranted 
for diabetes mellitus requiring insulin and restricted diet, 
or an oral hypoglycemic agent and restricted diet.  

Although only one factor to be considered in evaluating the 
severity of diabetes mellitus prior to June 6, 1996, severe 
complications such as impairment of central visual acuity 
were used to support the assignment of a total schedular 
rating under Diagnostic Code 7913.  Under Diagnostic Code 
7319, as in effect on and after June 6, 1996, complications 
that would be separately compensable if separately evaluated 
are considered in determining whether a total schedular 
evaluation is warranted for diabetes mellitus.  

The fact that the veteran experienced "marked 
deterioration" in the vision of his remaining good eye due 
to diabetic retinopathy during the period from January 1991 
to May 1992 is evidence of pathological advancement of the 
preexisting diabetes mellitus beyond the natural progress of 
the disease.  The record also shows that the veteran had a 2+ 
cataract of the right eye on VA examination in July 1993 and 
a 4+ cataract of the right eye on VA examination in July 
1998.  The cataract in the right eye appears to have 
developed as a complication of the veteran's eye problems 
associated with his diabetes.  In any case, the Board will 
accord the veteran the benefit of the doubt on this material 
issue and so find.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107).  It follows that 
service connection for diabetes mellitus and glaucoma of the 
right eye with cataract must be granted.  


ORDER

Service connection for glaucoma of the left eye with cataract 
is denied.  

Service connection for diabetes mellitus and glaucoma of the 
right eye with cataract, on the basis of aggravation, is 
granted.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

